FILE COPY




                          Fourth Court of Appeals
                                San Antonio, Texas
                                       May 18, 2022

                                   No. 04-22-00138-CV

         SAN ANTONIO WATER SYSTEM, an Agency of the City of San Antonio,
                               Appellant

                                             v.

                         MATIRAAN, LTD., and Marylyn House,
                                    Appellees

                 From the 131st Judicial District Court, Bexar County, Texas
                              Trial Court No. 2020-CI-08486
                         Honorable Laura Salinas, Judge Presiding


                                      ORDER

      Appellees’ brief is currently due on May 31, 2022. On May 17, 2022, appellees filed an
unopposed motion requesting an extension of time until June 10, 2022 to file their brief. We
GRANT the motion and ORDER appellees to file their brief by June 10, 2022.



                                                  _________________________________
                                                  Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of May, 2022.



                                                  ___________________________________
                                                  MICHAEL A. CRUZ, Clerk of Court